     Case 2:19-cv-01481-CCW Document 43 Filed 03/02/21 Page 1 of 23




             IN THE UNITED STATES DISTRICT COURT FOR
              THE WESTERN DISTRICT OF PENNSYLVANIA

TIFFANI M. SHAFFER,                    Civil Action

                Plaintiff,             No. 19-1481

     v.

CRANBERRY TOWNSHIP,                    Judge Wiegand

                Defendant.             JURY TRIAL DEMANDED

                PLAINTIFF’S BRIEF IN OPPOSITION TO
           DEFENDANT’S MOTION FOR SUMMARY JUDGMENT


                                             Christine T. Elzer
                                             Pa. I.D. No. 208157
                                             Elzer Law Firm, LLC
                                             100 First Avenue
                                             Suite 1010
                                             Pittsburgh, PA 15222
                                             (412) 230-8436

                                             Attorney for Tiffani M. Shaffer
       Case 2:19-cv-01481-CCW Document 43 Filed 03/02/21 Page 2 of 23




                                           I. Introduction

       Defendant, Cranberry Township, provided significantly fewer light duty opportunities to

Tiffani Shaffer, a pregnant police officer, than it provided to nonpregnant officers with similar

work restrictions. Of the five officers who worked light duty in a five-year period, Shaffer was

the only pregnant officer; the only officer to ever be scheduled zero hours, or even less than eight

hours, in a light duty week; the only officer not permitted to work at the station unless civilian

clerical staff took the day off; and the only officer not to receive a set schedule. While Shaffer

was only scheduled an average of 16.7 hours per week, the nonpregnant officers were scheduled

an average of between 22 and 43.1 hours per week.

       As a result of this less favorable treatment, Shaffer filed a charge of discrimination with

the Equal Employment Opportunity Commission (“EEOC”). Less than two weeks after receiving

the EEOC Charge, Chief Kevin Meyer and Human Resources Manager Stacy Goettler met with

Shaffer and asked her why she filed the charge. At the same meeting, Chief Meyer removed

previously-approved duties from Shaffer, including the ability to take complaints from the public;

criminal fingerprinting; and Pennsylvania Instant Checks System (“PICS”) cases. This resulted

in Shaffer receiving even fewer hours than she received before filing the EEOC charge.

       Shaffer alleges that Defendant discriminated against her because of her sex and

pregnancy and retaliated against her for filing an EEOC charge, in violation of Title VII of the

Civil Rights Act of 1964 and the Pennsylvania Human Relations Act. Defendant has moved for

summary judgment, claiming it treated Shaffer the same as all other officers, despite clear record

evidence to the contrary.

       Tellingly, Defendant fails to cite a single case in which a Court granted a dispositive




                                                 1
           Case 2:19-cv-01481-CCW Document 43 Filed 03/02/21 Page 3 of 23




    motion in an employer’s favor in a pregnancy discrimination light duty case. 1 Instead, it asks this

    Court to deprive Shaffer of the right to a jury trial when courts confronting similar facts have

    consistently held that material factual issues have precluded judgment in the employers’ favor.

           As further explained below, a reasonable factfinder could easily find in Shaffer’s favor

    on all of her claims. Therefore, Defendant’s Motion for Summary Judgment should be denied.

                                                  II. Argument

      A. Summary Judgment Should Be Denied on Shaffer’s Discrimination Claims.

          1. Shaffer has pleaded a violation of the Pregnancy Discrimination Act.

          Title VII of the Civil Rights Act of 1964 makes it an unlawful employment practice “to

discriminate against any individual with respect to [her] compensation, terms, conditions, or

privileges of employment, because of such individual’s … sex …” 42 U.S.C. § 2000e-2(a)(1).

The statute specifically defines “because of sex” to include “because of or on the basis of

pregnancy, childbirth, or related medical conditions; and women affected by pregnancy,

childbirth, or related medical conditions shall be treated the same for all employment-related

purposes, including receipt of benefits under fringe benefit programs, as other persons not so

affected but similar in their ability or inability to work …” 42 U.S.C. § 2000e(k). This amendment

to Title VII’s definitions section is known as the Pregnancy Discrimination Act (“PDA”).

          Count I of the Complaint alleges, “Defendant discriminated against Shaffer in the terms,

conditions, and privileges of employment because of her sex and pregnancy, in violation of Title


1
 None of the cases cited by Defendant resulted in a grant of judgment to the employer. See Young v. UPS, 575 U.S.
206 (2015)(vacating grant of summary judgment to employer); May v. PNC Bank, 434 F. Supp. 3d 284 (E.D. Pa.
2020)(denying motion for summary judgment); EEOC v. Bob Evans Farms, LLC, 275 F. Supp. 3d 635 (W.D. Pa.
2017)(granting summary judgment to plaintiff); Durham v. Rural/Metro Corp., 955 F.3d 1279 (11th Cir.
2020)(reversing grant of summary judgment); Maldonado-Torres v. Customized Distribution Servs., Inc., 2020 WL
5645686 (E.D. Pa. Sept. 21, 2020)(denying summary judgment); Legg v. Ulster Cnty, 820 F.3d 67, 71 (2d Cir.
2016)(reversing Rule 50 motion in favor of employer and ordering new trial); Bray v. Town Wake Forest 2015 WL
1534515, at *13 (E.D.N.C. Apr. 6, 2015)(denying motion to dismiss).


                                                        2
        Case 2:19-cv-01481-CCW Document 43 Filed 03/02/21 Page 4 of 23




VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2(a)(1)” (Complaint ¶22). This allegation,

using the phrase “because of her sex and pregnancy,” necessarily encompasses the PDA, which

defines “because of sex.” See 42 U.S.C. § 2000e(k).

       Moreover, the Complaint unmistakably alleges that Defendant discriminated against

Shaffer by providing fewer light duty opportunities than it provided to others. See Complaint ¶12

(“ all male officers who had previously requested light duty had been given a regular light duty

schedule”); ¶19 (“After Officer Shaffer requested light duty, there were only two weeks where

Defendant scheduled her 40 hours light duty”); ¶20 (“Defendant has previously accommodated

the light duty requests of male officers by scheduling them for 40 hours of light duty per week”).

In other words, Shaffer alleges that Defendant treated her less favorably than employees not

affected by pregnancy, but “similar in their ability or inability to work.” See 42 U.S.C. § 2000e(k).

       As such, this case falls squarely within the PDA, as interpreted in Young v. UPS, 575 U.S.

206, 135 S. Ct. 1338, 1344-45 (2015). There, the Supreme Court held that providing light duty

opportunities to nonpregnant employees, while denying those same opportunities to pregnant

employees similar in their ability or inability to work, can constitute disparate treatment in

violation of the PDA. See id. at 1354-55. This is precisely what Shaffer alleges here. Defendant

appears to acknowledge as much, having cited Young and its progeny several times throughout

its Brief. See, e.g., Def. Brief (Doc. 38) at 10 and 13-16.

       Nonetheless, Defendant simultaneously claims that the PDA “is not a pled cause of action

in the instant case” (Def. Brief at 14). In support, it cites two race discrimination cases: EEOC v.

Catastrophe Mgmt, 852 F.3d 1018, 1020 (11th Cir. 2016), and Verrett v. Johnson, 2015 WL

5125202, at *1 (E.D. La. Sept. 1, 2015). See id. The quite obvious fact that the Pregnancy

Discrimination Act does not apply to race discrimination says nothing about whether it applies



                                                  3
         Case 2:19-cv-01481-CCW Document 43 Filed 03/02/21 Page 5 of 23




here, where an employee explicitly alleges pregnancy discrimination in light duty assignments.

        Finally, even assuming that a traditional Title VII McDonnell Douglas prima facie case

applies here rather than the modified PDA framework set forth in Young, Shaffer still survives

summary judgment. As Defendant notes, a plaintiff establishes a prima facie case if she points to

evidence of the following elements: (1) she was pregnant; (2) she was qualified; (3) she suffered

an adverse employment action; and (4) similarly situated employees outside the protected class

were treated more favorably, or there is otherwise a nexus between the pregnancy and the adverse

action. See Def. Brief at 4; see also Doe v. C.A.R.S. Protection Plus, 527 F.3d 358, 366 (3d Cir.

2008). Here, Defendant only challenges the final two elements: whether Shaffer suffered an

adverse action, and whether others were treated more favorably. The adverse action element is

addressed in Part 2(a) below, and the more favorable treatment element is addressed in Part 2(b)

below. Thus, Shaffer establishes a prima facie case regardless of whether her case proceeds under

the PDA or under a standard Title VII framework.

        2. Shaffer has established a prima facie case.

        A plaintiff alleging discrimination in accommodations under the PDA establishes a prima

facie by showing: (1) she was pregnant; (2) she sought accommodation; (3) the employer did not

accommodate her; and (4) the employer did accommodate others “similar in their ability or

inability to work.” 2 Young, 135 S. Ct. at 1354. If a plaintiff establishes a prima facie case, “these

facts are enough, if left unexplained, for a reasonable jury to conclude that it is more likely than

not that that the policy was motivated by a discriminatory intent.” Legg v. Ulster County, 820 F.3d

67, 74 (2d Cir. 2016).



2
 Those “similar in their ability or inability to work” include nonpregnant women. See E.E.O.C. v. Ackerman, Hood
& McQueen, Inc., 956 F.2d 944, 948 (10th Cir. 1992); McCormick v. Allegheny Valley Sch., 2008 WL 355617 (E.D.
Pa. Feb. 6, 2008).

                                                       4
           Case 2:19-cv-01481-CCW Document 43 Filed 03/02/21 Page 6 of 23




          Here, Defendant does not dispute that Shaffer was pregnant. It also cannot dispute that she

sought an accommodation in the form of a regular light duty schedule. However, it appears to

dispute the third and fourth prongs: whether it failed to accommodate her, and whether it

accommodated others similar in their ability or inability to work. However, a reasonable jury could

easily find that Shaffer meets both of these elements.

                  a. Defendant failed to accommodate Ms. Shaffer by significantly reducing her
                     hours.

           Throughout the 26 weeks of Shaffer’s light duty period, Defendant materially reduced

    her hours, and failed to provide her a set schedule. Prior to working light duty, Shaffer worked

    84 hours per pay period, or 42 hours per week (Shaffer 74:19-23, Def. Ex. L). However, during

    her light duty period, she worked an average of 16.7 hours per week. See Shaffer Timesheets,

    Def. Ex. W (Doc. 40-23). For four of those weeks, she was scheduled for zero hours. See id. at

    13, 20, 25, 28. For another seven of those weeks, she was scheduled for between two and eight

    hours. See id. at 8, 14, 15, 16, 17, 19, 27. As such, for 11 weeks, she worked one full day or less.

          Defendant claims that this reduction in hours is not an adverse employment action. At the

outset, “adverse employment action” is not part of the prima facie case under Young. See 135 S.

Ct. at 1354. Nonetheless, even assuming that Shaffer must show an adverse employment action,

she has done so here. As Defendant concedes, even a de minimus reduction in hours can constitute

an adverse employment action. See Def. Brief at 9. Chief Judge Hornak’s opinion in EEOC v.

Bob Evans Farms, LLC, 275 F. Supp. 3d 635 (W.D. Pa. 2017) 3 contains a thorough analysis of

what constitutes an adverse action, or “an action by an employer that is serious and tangible

enough to alter an employee's compensation, terms, conditions, or privileges of employment.”



3
 Curiously, Defendant refers to this Western District of Pennsylvania decision as a “Third Circuit case.” See Def.
Brief at 9. It also refers to two other (unpublished) district court decisions as Circuit decisions. See id. at 15-16.

                                                           5
        Case 2:19-cv-01481-CCW Document 43 Filed 03/02/21 Page 7 of 23




See id. at 658-59 (citing Storey v. Burns Intern. Security Servs., 390 F.3d 760, 764 (3d Cir. 2004)).

As the Court noted, any reduction in compensation constitutes an adverse action. “Facially, a

reduction of shifts, and its resulting reduction in compensation, will constitute an adverse

employment action.” Bob Evans, 275 F. Supp. 3d at 662. This is the case even if the change in

compensation is not “substantial,” “significant,” or “considerable.” Id.

       Here, Ms. Shaffer experienced a significant loss in pay. During the pay periods before her

light duty assignment, she earned between $2639 and $2797 in a two-week period. See Pay Sheets,

Def. Ex. D. at 1. After she requested light duty, her pay was reduced drastically. In three separate

pay periods, she earned only $265. In an additional eight pay periods, she earned under $1,500.

See id. at 1-3. She never earned the same amount as she did before she took light duty. See id. As

such, Ms. Shaffer has “facially” suffered an adverse action. See Bob Evans, 275 F. Supp. 3d at

662.

       Moreover, the change from being an employee with an “automatically generated schedule

to one relegated to doing fill-in work is discrimination in a term, condition or privilege of []

employment.” Id. at 661. Here, rather than having a set schedule, Ms. Shaffer worked “day to day,”

and did not know until a day or two beforehand when she would be working (Shaffer 95:14-96:4,

Def. Ex. L; see also Emails, Def. Ex. H at 14, 34, 40, 57, 58, 64). The only exception was when a

member of the clerical staff was scheduled to be off, at which times she was scheduled to work in

their place. See id. and 65:14-66:7. In other words, Ms. Shaffer was not scheduled “unless she

could find an available shift due to a ‘hole’ in the schedule … or because someone had called-off.”

Bob Evans, 275 F. Supp. 3d at 661. For these reasons, Shaffer has clearly demonstrated an adverse

employment action and/or a failure to accommodate.




                                                  6
        Case 2:19-cv-01481-CCW Document 43 Filed 03/02/21 Page 8 of 23




                 b. Defendant accommodated others similar in their ability or inability to
                    work.

         As noted above, Shaffer worked zero hours for four weeks, and between two and eight

 hours for an additional seven weeks. No other officer on light duty was ever scheduled for zero

 hours in any given week, except when on leave or vacation. See Def. Ex. S through V (Doc. 40-

 19 to 22). Moreover, no other officer was ever scheduled for eight or less hours in any week,

 with the exception of Officer Mark Shields’ first week of light duty. See id.

       Defendant scheduled Shaffer for significantly fewer hours than it scheduled all

 nonpregnant officers’ light duty hours. A comparison of each officer’s available light duty hours

 is set forth below:

       Officer               Average        Total Hours      # of weeks      Lowest hours
                             Available      (Worked                          per week
                             Hours per      plus                             (non-
                             week           voluntary                        vacation/
                                            time off)                        leave)

       Shaffer               16.7           436.5            26.2            0

       Evanson               22             976              44.2            10

       Kobistek              22.9           508              22.2            12

       Shields               35.8           300.5            8.4             8 (first week)
                                                                             / 20 otherwise

       Roberts               43.1           624.5            14.5            11.5 (final
                                                                             week) 22
                                                                             otherwise

See Def. Exhibits S through W.

       As is clear from the above, Shaffer was objectively treated worse than every other officer

to work light duty in a five-year period.

       Moreover, Shaffer was the only light duty officer not to receive a set schedule. Unlike all



                                                  7
         Case 2:19-cv-01481-CCW Document 43 Filed 03/02/21 Page 9 of 23




other light duty officers, Shaffer only received a set schedule when the office staff was off work

and she filled in for them. See Shaffer 65:14-66:7, Def. Ex. L. Neither Shields’ nor any other

light duty officers’ schedules were dependent on the vacations of the office staff (Shields

Declaration ¶¶4-5, Plt. Ex. 2). As such, Defendant’s decision to only give Shaffer a set schedule

when the office staff was off, while regularly giving a set schedule to others, constitutes more

favorable treatment toward nonpregnant employees. As explained below, these employees were

similar in their ability or inability to work.

        “The comparator analysis under the PDA focuses on a single criterion—one’s ability to do

the job.” Durham v. Rural/Metro Corp., 955 F.3d 1279, 1286 (11th Cir. 2020)(quoting Lewis v.

City of Union City, Ga., 918 F.3d 1213, 1228 n.14 (11th Cir. 2019)). If neither the plaintiff nor a

comparator can perform a function of the job, they are similar in their ability or inability to do the

job. See id.; see also Maldonado-Torres v. Customized Distribution Services, Inc., 2020 WL

5645686, at *8-10 (E.D. Pa. Sept. 21, 2020)(holding a reasonable juror could conclude plaintiff

was similarly situated in her ability to perform light duty as her comparators, when they had more

severe lifting restrictions, while plaintiff was instructed not to bend her body at work); Townsend

v. Town of Brusly, 421 F. Supp. 3d 352, 363–64 (M.D. La. 2019)(comparing the plaintiff to officers

receiving light duty while recovering from shoulder surgery and from eye surgery).

        Here, Shaffer was similar in both her ability and her inability to work as the others who

received light duty. For example, Shields was unable to perform arrests, fire a weapon, transport

prisoners, pursue fleeing suspects, or lift a certain amount of weight (Shields 7:20-8:23, Def. Ex.

P). He was cleared to perform the following duties: (1) handle and document telephone calls on

station that would otherwise require a duty officer’s response; (2) handle and document walk-in

complaints that would otherwise require a duty officer’s response; (3) correct and merge addresses



                                                  8
       Case 2:19-cv-01481-CCW Document 43 Filed 03/02/21 Page 10 of 23




in the RMS; and (4) conduct any relevant or required online training. See Email re Mark Shields

Dated 8/7/15, App. Ex. 5.

       Similarly, Roberts was unable to perform the functions of a patrol officer (Meyer 45:14-

17, Def. Ex. O). Instead, he was assigned “answering phones and handling walk-in complaints as

well as any other general office duties that can be completed in a sedentary fashion” (Letter to W.

Roberts dated August 7, 2015, Plt. Ex. 7).

       Kobistek also was “not capable of performing the essential duties and functions of a police

 officer, even with reasonable accommodations” (Letter to J. Kobistek dated February 5, 2015,

 Plt. Ex. 8). As such, he was assigned a light duty position “performing administrative duties

 such as handling and documenting calls on station that would otherwise require a duty officer's

 response, report filing, data entry, and corrections and merging addresses in the RMS.” Id. As

 Chief Meyer indicated in a memorandum, Kobistek was to handle phone calls and walk-in

 complaints, and merge addresses on the RMS system (Memorandum, Def. Ex. E at 2).

        Evanson also was unable to perform the essential functions of a police officer (Meyer

 76:22-77:7, Def. Ex. O). While on light duty, Evanson corrected and merged addresses in the

 RMS system, and handled phone calls, documents, and walk-in complaints. Id. at 80:17-81:11;

 see also Memorandum re Evanson, Def. Ex. E at 1.

       Like every officer set forth above, Shaffer was unable to perform the physical components

of the duties of a patrol officer. See Essential Duties List, Def. Ex. B. At the same time, she was

permitted to use a computer, exercise independent judgment, communicate effectively, gather

information for investigations, and read and comprehend legal and non-legal documents. See id.

All of the duties assigned to other light duty officers (taking walk-in and phone call complaints;

working with the RMS system; general sedentary office duties; attending trainings; and working



                                                9
        Case 2:19-cv-01481-CCW Document 43 Filed 03/02/21 Page 11 of 23




on PICS cases) were well within Shaffer’s restrictions. Indeed, Chief Meyer even noted

fingerprints, PICS cases, covering phones, and trainings as possible things Shaffer could do on

light duty. See Typed Notes, Def. Ex. R at 1; Meyer 102:4-20, 116:10-120:3, Def. Ex. O.

       Defendant cannot point to even one duty that another light duty officer could perform, but

that Shaffer could not perform. Indeed, Chief Meyer admitted that the assignment of hours to

Shaffer versus other employees had nothing to do with Shaffer “being unable to perform something

that another officer on light duty could perform” (Meyer 181:182:1, Def. Ex. O). In light of this

admission, Defendant’s argument that Shaffer was not similar in her ability to work borders on

frivolous. Given that Defendant provided these similarly-situated officers significantly better light

duty opportunities than it provided Shaffer, she has established a prima facie case.

       3. A reasonable jury could find Defendant’s proffered reasons to be pretextual.

       Once an employee establishes a prima facie case, the burden shifts to the employer to state

a legitimate, non-discriminatory reason for its actions. Young, 135 S. Ct. at 1354. “[C]onsistent with

the Act's basic objective, that reason normally cannot consist simply of a claim that it is more

expensive or less convenient to add pregnant women to the category of those (‘similar in their

ability or inability to work’) whom the employer accommodates.” Id. If the employer articulates a

legitimate non-discriminatory reason, the burden shifts back to the employee to show that the

employer's proffered reason is pretextual. Id.

       An employee may meet this burden by, among other ways, “showing the employer

accommodates a large percentage of nonpregnant workers while failing to accommodate a large

percentage of pregnant workers.” Id. Here, Defendant treated 100% of nonpregnant light duty

workers better than it treated Shaffer, the only pregnant employee who requested light duty during




                                                 10
        Case 2:19-cv-01481-CCW Document 43 Filed 03/02/21 Page 12 of 23




Chief Meyer’s tenure. This, alone, raises a genuine issue of material fact sufficient to deny

summary judgment. See id.

       Moreover, “even before Young, a plaintiff could establish pretext and intentional

discrimination by pointing out significant inconsistencies in the employer’s justification.” Legg v.

Ulster County, 820 F.3d 67, 75 (2d Cir. 2016). Specifically, a plaintiff can show pretext by pointing

to “such weaknesses, implausibilities, inconsistencies, incoherencies, or contradictions in the

employer's proffered legitimate reasons for its action that a reasonable factfinder could rationally

find them unworthy of credence.” Fuentes v. Perskie, 32 F.3d 759, 765 (3d Cir. 1994)(emphasis

in original). “[T[o avoid summary judgment, the plaintiff's evidence rebutting the employer's

proffered legitimate reasons must allow a fact-finder reasonably to infer that each of the employer's

proffered non-discriminatory reasons was either a post hoc fabrication or otherwise did not

actually motivate the employment action (that is, that the proffered reason is a pretext).” Doe, 527

F.3d at 370. Importantly, “the prima facie case and pretext inquiries often overlap. As [Third

Circuit] jurisprudence recognizes, evidence supporting the prima facie case is often helpful in the

pretext stage, and nothing about the McDonnell Douglas formula requires us to ration the evidence

between one stage or the other.” Id.

       Here, Defendant claims it provided Shaffer “with all the work th[at] she was qualified to

do based on her tenure with the Department, and that fit within her doctor’s restrictions, and her

own comfort level” (Def. Brief at 14). However, a jury could easily disbelieve this explanation.

       First, Defendant’s (or more accurately, Defendant’s counsel’s) arguments regarding

Shaffer’s doctor’s restrictions or her own “comfort level” have absolutely no record support.

Notably, Defendant points to no record evidence that anything about Shaffer’s restrictions

(whether doctor-imposed or self-imposed) had anything to do with her light duty schedule. Rather,



                                                 11
           Case 2:19-cv-01481-CCW Document 43 Filed 03/02/21 Page 13 of 23




as set forth in Part 2(b)(ii) above, Shaffer had the same type of work restrictions as every other

officer on light duty; essentially, sedentary work that did not allow in-uniform or on-the-road

policework. Every single duty that Shaffer complains of not receiving —e.g., walk-in complaints,

phone call complaints, PICS cases, and a set schedule—were well within her doctor’s restrictions.

See Essential Duty List, Def. Ex. B.

           Neither Chief Meyer nor anyone else testified that Shaffer’s own comfort level affected the

duties she was assigned. The only reference to anything resembling Shaffer’s “comfort level” in

the record relates to when Chief Meyer told Shaffer that he could revisit her duties if she went

back to her doctor to change some of her work restrictions. Shaffer testified she was concerned

that if her doctor changed her restrictions, she would be put back in uniform, and she was not

comfortable doing so at five and a half months pregnant (Shaffer 85:20-86:6, Def. Ex. L). As such,

Defendant twists Shaffer’s testimony about not asking her doctor to change her restrictions into an

assertion that Shaffer was somehow uncomfortable with performing light duty work. This is

simply unsupported by the record.

           Nor can Defendant point to any evidence that Shaffer’s restrictions were a “moving target.”

See Def. Brief at 12. The record reveals only one list of duties that Shaffer’s doctor believed she

could and could not perform, dated June 22, 2018 at the start of her light duty. See Def. Ex. B.

Defendant’s suggestion that Shaffer or her doctor later changed these restrictions is disingenuous

at best.

           Additionally, a jury could easily find pretext with respect to Defendant’s contention that

Shaffer was provided all the work she was qualified to do based on her tenure with the Department.

Defendant appears to base this argument on its claim that Officer Shields was qualified for work

in the detective’s office while on light duty, whereas Shaffer was not. See Def. Brief at 11-12.



                                                   12
        Case 2:19-cv-01481-CCW Document 43 Filed 03/02/21 Page 14 of 23




However, Shields denies that he ever worked in the detective’s office. Chief Meyer never directed

him to do so, nor did he give him any assignments in the Detective’s Office (Shields Declaration

¶1, Plt. Ex. 2). Rather than working in the detective’s office, he worked in the computer room that

patrol officers use, and primarily assisted patrol officers. Id. at ¶2. While he made himself available

to the detectives if they needed any help, he did not assist them with any regularity, nor was he

asked to do so. Id. at ¶3. This is a significant factual dispute that could, by itself, cause a jury to

seriously question Chief Meyer’s credibility.

       Additionally, the availability of consistent light duty work for every officer other than

Shaffer could easily cause a jury to disbelieve Defendant’s claim that such work was simply not

available for her. For example, Shields described his light duty work as consisting of exactly what

Shaffer wanted to do: listening to the radio and helping officers on the road (Shields 10:20-11:7,

Def. Ex. P); making call requests, id. at 11:8-12; working on PICS cases, id. at 11:13-12:4;

assisting walk-ins, id. at 12:5-14, pre-populating information on other officers’ reports, id. at

12:17-13:6, and doing civil fingerprinting, id. at 40:7-11. After his light duty stopped overlapping

with Roberts’ light duty, he was consistently scheduled 40 hours per week (Shields 25:23-25, Def.

Ex. P; Shields Timesheets, Def. Ex. S at 5-10). Yet, Shaffer was outright denied the opportunity

to do the exact same type of work.

       Likewise, Officers Roberts, Kobistek, and Evanson performed similar duties: walk-ins,

phone calls, RMS address merging, and general office duties. See Letter to W. Roberts dated

August 7, 2015, Plt Ex. 7; Letter to J. Kobistek dated February 5, 2015, Plt. Ex.8; Memoranda re

Evanson and Kobistek, Def. Ex. E; Meyer 47:17-48:9, 80:17-81:11 Def. Ex. O. As Sergeant Chuck

Mascellino testified, the type of light duty provided to most officers was consistent: phone call

requests, walk-in complaints, and PICS investigations (Mascellino 11:21-12:6, Def. Ex. M). All



                                                  13
        Case 2:19-cv-01481-CCW Document 43 Filed 03/02/21 Page 15 of 23




these officers worked consistent light duty schedules doing the exact type of work that Shaffer

requested to do.

       Indeed, Evanson was permitted to do this type of work that Shaffer wanted to do for nearly

double the number of weeks as Shaffer required. See Evanson Timesheets, Def. Ex. V. Kobistek

was able to perform the same type of work four weeks shorter than Shaffer, yet received more

total hours in a shorter period of time. See Kobistek Timesheets, Def. Ex. U. Also, as noted above,

every single officer worked a greater number of hours per week than Shaffer.

       Defendant’s ability to schedule each and every light duty officer for the same type of work

that it claims was unavailable for Shaffer is particularly suspicious given that the Department was

busier when Shaffer requested light duty. Specifically, the Department received over 5,000, 33%,

more “calls” in 2018, when only Shaffer needed light duty, versus in 2015, when Kobistek,

Roberts, and Shields were all on light duty. See Def. Answer to Second Interrogatory No. 3, Plt.

Ex. 4. The higher the number of “calls” (walk in complaints, phone call requests, court time,

preparing investigative reports, preparing as well as affidavits and warrants, and fingerprinting),

the busier the Department is (Shaffer Declaration ¶¶1-2, Plt. Ex. 1). Somehow, Defendant claims

that the work was not available for Shaffer, despite being busier than when the same work was

available for nonpregnant officers.

       Notably, Defendant provided more light duty opportunities when two officers were on light

duty at the same time, in contrast to when Shaffer was the only officer on light duty. In attempting

to justify his decisions, Chief Meyer presented the following hypothetical:

               You know, I have two females that work -- that work for me. Both of them decided
               to get pregnant at the same time, and I have another office [sic] off on a traffic crash
               that he was off duty on and he broke his collarbone and now he's asking me for
               limited duty And then I have another officer at the same time is off with a -- an on
               duty injury. So now I have four people, and according to Tiffani's accounting I have



                                                 14
       Case 2:19-cv-01481-CCW Document 43 Filed 03/02/21 Page 16 of 23




               to give them all 40 hours of work. It just doesn't make sense and it's not fair to the
               taxpayers of Cranberry Township (Meyer 187:14-188:10, Def. Ex. O)

       This is not what occurred in reality. No one else “decided to get pregnant,” and no one else

sustained an injury. Shaffer was the only one on light duty at the relevant time (Meyer 188:14-19).

In contrast, when both Shields and Roberts were on light duty at the same time, each of them was

scheduled for 20 hours per week, for a total of 40 hours per week (Shields 9:12-14, 25:3-7, Def.

Ex. P; Shields Timesheets, Def. Ex. S at 1-4; Roberts Timesheets, Def. Ex. T at 25-26). Chief

Meyer’s treatment of these nonpregnant officers who were on light duty at the same time, versus

his treatment of Shaffer when she was on light duty by herself, is yet another reason why the jury

could disbelieve Defendant’s reasons.

       For all the foregoing reasons, Defendant’s attempted justification for treating Shaffer less

favorably than other officers is full of “weaknesses, implausibilities, inconsistencies,

incoherencies, or contradictions in the employer's proffered legitimate reasons” that a jury could

find “unworthy of credence.” Fuentes, 32 F.3d at 765. Therefore, summary judgment should be

denied on Shaffer’s discrimination claim.

   B. Summary Judgment Should Be Denied on Shaffer’s Retaliation Claims.

       On June 22, 2018, Shaffer began light duty. The same day, Chief Meyer assigned her a

total of 22 shifts from July 2 to September 17 when the clerical staff were on vacation (Chief

Meyer Emails, Def. Ex. H at 1; Meyer 159:2-11, Def. Ex. O). During the first several weeks of

light duty, Shaffer worked between 20 and 39.5 hours per week, including work on “prints”

(Shaffer Timesheets, Def. Ex. W at 3-7).

       On July 13, 2018, Defendant received notice of Shaffer’s charge of discrimination (Def.

Ex. I). Less than two weeks later, on July 26, 2018, Chief Meyer scheduled a meeting with Shaffer

and Human Resources Manager Stacy Goettler (Meyer 136:11-16, Def. Ex. O; Shaffer 93:6-10,

                                                15
       Case 2:19-cv-01481-CCW Document 43 Filed 03/02/21 Page 17 of 23




Def. Ex. L). At that meeting, Meyer specifically asked Shaffer about why she filed the EEOC

charge and how it could be remedied (Shaffer 93:11-16; Meyer 135:6-24). In response, Shaffer

stated that she was looking for a set schedule as others had been given in the past, as well as 40

hours per week (Shaffer 93:21-94:3, 66:22-67:14).

        Instead of granting this request, Chief Meyer told Shaffer that he would no longer allow

 her to do criminal fingerprinting, PICS cases, or even to take walk-in and phone call complaints

 when the office staff was off (Meyer 148:14-149:2; Shaffer 84:2-11, 109:3-13, 111:13-22). The

 loss of the fingerprinting opportunity resulted in a loss of four to eight steady hours per week.

 See Meyer 106:18-108:7; Shaffer 63:9-12. The loss of PICS cases, as well as the loss of the

 ability to take walk-ins and phone calls, resulted in the loss of work doing follow-up

 investigations and attending court (Shaffer 111:23-112:2; 117:21-24).

       1. Shaffer establishes a prima facie case of retaliation.

       Shaffer establishes a prima facie case of retaliation if she points to evidence that (1) she

engaged in protected activity; (2) Defendant took an adverse action against her; and (3) a causal

connection between the protected activity and adverse action. See, e.g., Moore v. City of Phila.,

461 F.3d 331, 340-41 (3d Cir. 2006). Defendant appears to concede, as it must, that Shaffer

engaged in protected activity by filing an EEOC charge. See 42 U.S.C. § 2000e-3(a)(prohibiting

retaliation because an employee has “participated in any manner in an investigation, proceeding,

or hearing under” Title VII).

       Defendant contends, however, that Shaffer did not suffer an adverse employment action.

This argument rests on the flawed premise that Shaffer’s hours increased following notice of her

EEOC charge. See Def. Brief at 38. A review of the timeline shows that this is simply not true.

Rather, before the meeting where the parties discussed Shaffer’s EEOC charge, she worked an



                                                16
        Case 2:19-cv-01481-CCW Document 43 Filed 03/02/21 Page 18 of 23




average of 29.7 hours per week. See Shaffer Timesheets, Def. Ex. W at 3-7. After the meeting, she

worked an average of 14.9 hours per week for the remainder of her light duty. See id. at 8-28.

Indeed, the very week after the July 26 meeting, Shaffer only worked seven hours. See Ex. W at

8. As such, Shaffer’s hours were clearly reduced following the meeting.

       Defendant does not appear to contest that Shaffer has raised a genuine issue of material

fact with respect to causation. Nor could it. A “plaintiff may rely on a ‘broad array of evidence’ to

demonstrate a causal link between [her] protected activity and the adverse action taken against

[her].” Marra v. Phila. Hous. Auth., 497 F.3d 286, 302 (3d Cir. 2006). “An ‘unusually suggestive’

proximity in time between the protected activity and the adverse action may be sufficient, on its

own, to establish the requisite causal connection.” Id. Shaffer can also rely on “other types of

circumstantial evidence, such as inconsistent reasons given by the employer for terminating the

employee or the employer's treatment of other employees, that give rise to an inference of

causation when considered as a whole.” Id.

       Here, Chief Meyer met with Shaffer about taking away her duties just thirteen days after

Defendant received the EEOC charge. This is sufficient evidence from which a jury could infer a

causal connection. Notably, Chief Meyer explicitly referenced the EEOC charge at the same

meeting where he told Shaffer she could no longer do fingerprinting, PICS cases, walk-ins, or

phone calls. This is further evidence from which a jury, when viewing the record as a whole, could

draw a causal link between Shaffer’s filing of the EEOC charge and her reduction in hours. As

such, Shaffer establishes a prima facie case of retaliation.

       2. A reasonable jury could find Defendant’s reasons pretextual.

       As with Shaffer’s discrimination claim, once she establishes a prima facie case of

retaliation, the burden shifts to Defendant to articulate a legitimate, non-discriminatory reason for



                                                 17
        Case 2:19-cv-01481-CCW Document 43 Filed 03/02/21 Page 19 of 23




its actions. Marra, 497 F.3d at 301. Here, Defendant claims it reduced Shaffer’s hours because (1)

“Ms. Shaffer began to renege on the list of light duty work that she was comfortable performing,”

and (2) she invoked the two-week notice provision of the Collective Bargaining Agreement

(CBA). See Def Brief at 18. A jury could easily find both of these explanations to be pretextual.

               a. A jury could disbelieve Defendant’s explanation regarding the removal of
                  duties.

       First, there is zero record evidence that Shaffer “began to renege on the list of light duty

work she was comfortable performing” (Def. Brief at 18), or even that she expressed any

discomfort in performing any light duty work. See Shaffer Declaration ¶7, Plt. Ex. 1. Rather, Chief

Meyer—not Shaffer—took away her duties.

       According to Defendant, “Shaffer was allowed to do fingerprinting until Chief realized

there was a likelihood that she would have to take individuals into custody with criminal

fingerprinting” (Def. Brief at 18). Defendant provides no explanation—much less a convincing

one—of why Chief Meyer would come to this “realization” only after Shaffer filed an EEOC

charge. Nothing else changed between June 22, when Defendant specifically wrote to Shaffer “you

have been cleared to perform fingerprinting detail as it is scheduled” (Def. Ex. C), and when it

took this detail away on July 26.

       To the extent Defendant blames Shaffer’s doctor’s restrictions, this is implausible.

Shaffer’s doctor specifically wrote “ok” next to “process arrested suspects to include taking

photographs and obtaining legible fingerprints” (Def. Ex. B at 2). If Chief Meyer believed there

was any inconsistency in Shaffer’s doctor’s restrictions (despite not seeing any such inconsistency

for a full month before he discussed Shaffer’s EEOC charge with her), he could have contacted

Shaffer’s doctor for clarification. He failed to do so.




                                                  18
        Case 2:19-cv-01481-CCW Document 43 Filed 03/02/21 Page 20 of 23




       Moreover, Defendant misrepresents the record in claiming “there was a likelihood that she

would have to take individuals into custody with criminal fingerprinting.” Rather, in the 25 years

that Chief Meyer has worked for the Department, he is not aware of a single violent incident

occurring during fingerprinting (Meyer 153:8-19, Def. Ex. O). This is yet another reason why a

jury could call Defendant’s explanation regarding fingerprinting into question.

       Likewise, Defendant claims “the reason the Chief took PICS away from Ms. Shaffer was

because he was uncomfortable with Ms. Shaffer being in court or in the field as she could not

effectuate an arrest and was contradictory to her doctor’s recommendations” (Def. Brief at 8).

Again, a jury could question why Chief Meyer believed it was acceptable for Shaffer to work on

PICS cases until she filed her EEOC charge. Moreover, Officer Shields was allowed to work on

PICS cases while on light duty (Shields 11:20-12:4, Def. Ex. P). Like Shaffer, his doctor restricted

him from effectuating an arrest. Id. at 7:20-8:7. As such, this more favorable treatment toward

another employee could cause a jury to find pretext. See Marra, 497 F.3d at 302.

       Defendant fails to even address why it took away Shaffer’s ability to take away walk-ins

and phone calls while she was already working, resulting in a loss of follow-up work. As set forth

in Part A(2)(b) above, every officer on light duty was permitted to take walk-ins and phone calls.

This is yet another example of more favorable treatment from which a jury could find pretext.

               b. A jury could disbelieve Defendant’s explanation regarding the CBA.

       The CBA between Defendant and the police union provides:

                   The Township shall post schedules for six (6) weeks of work at least two (2)
                   weeks prior to the effective date of said schedule. Two weeks' notice shall be
                   provided of any schedule changes, except in the case of an emergency or other
                   circumstances beyond the Township's control. (CBA ¶8.1(a), Plt. Ex. 9).

       Though Defendant claims Shaffer “invoked” this provision, it is not optional, and does not

require “invocation.” See id. It is more accurate to state that Defendant violated this provision until

                                                  19
        Case 2:19-cv-01481-CCW Document 43 Filed 03/02/21 Page 21 of 23




the union spoke to Chief Meyer about it in September 2018. See Def. Ex. K. In any event, Shaffer

raised the two-week notice provision in the hopes of receiving a set schedule like others on light

duty (Shaffer 99:11-21). However, she still did not receive a set schedule thereafter.

       Instead, a jury could find that Chief Meyer weaponized the two-week notice provision

against Shaffer, using it to deny her work that would otherwise be available. As both Chief Meyer

and Sergeant Mascellino admitted, this provision only applies to involuntary schedule changes. It

does not preclude voluntarily agreeing to take over shifts when others call off (Meyer 168:11-169:5,

Def. Ex. O; Mascellino 44:16-45:5, Def. Ex. M). Nonetheless, Chief Meyer would not allow Shaffer

to work when the office staff called off with less than two weeks’ notice (Shaffer 146:4-147:8).

       Moreover, Shields had a markedly different experience when raising the two-week notice

issue. Shields had childcare concerns related to receiving only four days’ notice to work Monday

through Friday from 8:00 am-4:00 pm, and therefore asked Defendant to honor the two-week

notice provision (Shields 27:22-30:22). After raising the two-week notice provision, he continued

to receive a schedule of eight hours per day through the remainder of his light duty. Id. at 31:23-

32:2. Again, this difference in treatment could cause a jury to find pretext. Marra, 497 F.3d at 302.

   C. Plaintiff Withdraws the Request for Punitive Damages.

       Defendant correctly notes that municipalities are immune from punitive damages. As such,

Shaffer will not seek punitive damages at trial. The withdrawal of this item of damages has no

effect on the merits of Shaffer’s discrimination or retaliation claims.

                                            III. Conclusion

       For all the foregoing reasons, Shaffer has demonstrated genuine issues of material fact with

respect to her discrimination and retaliation claims. Therefore, Defendant’s Motion for Summary

Judgment should be denied.



                                                 20
Case 2:19-cv-01481-CCW Document 43 Filed 03/02/21 Page 22 of 23




                                   Respectfully submitted,

                                   ELZER LAW FIRM, LLC

                                   /s/ Christine T. Elzer
                                   Christine T. Elzer
                                   Pa. I.D. No. 208157

                                   100 First Avenue, Suite 1010
                                   Pittsburgh, PA 15222
                                   (412) 230-8436

                                   Attorney for Plaintiff




                              21
       Case 2:19-cv-01481-CCW Document 43 Filed 03/02/21 Page 23 of 23




                              CERTIFICATE OF SERVICE

       I hereby certify that on this 2nd day of March, 2021, I served a copy of the foregoing

Plaintiff’s Brief in Opposition to Defendant’s Motion for Summary Judgment upon all counsel of

record via CM/ECF.



                                                                 /s/ Christine T. Elzer
                                                                 Christine T. Elzer




                                             22
